Case 4: 20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 1 of 28 PagelD: 81

Philip B. Vinick, Esq. (009881976)

¢ Becker Farm Road, Suite 106
Roseland, New Jersey 07068

Telephone (973) 994-1955, Fax (973) 994-2552
Email: pvinick@aol.com

Attorney for Plaintiffs

File No. 3353 A
UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

 

Sira Traore and CIVIL ACTION
Alassane Diane, her Husband,

Plaintiffs. CASE NO. : 2:20-CV-17924-CCC-ESK

VS.

Fairview Homes Preservation, L.P., Motion Day: February 1, 2021
Bernard Freund, Related Management

Company, L.P., and Ricardo Mendoza,

Defendanis.

 

 

PLAINTIFFS’ BRIEF IN OPPOSITION TO
DEFENDANT, RELATED MANAGEMENT COMPANY, L.P.’S,
MOTION TO DISMISS AMENDED COMPLAINT

 

On the Brief: Philip B. Vinick, Esq.

brief federal court cover page.doc

 

 

 
Ca

le 2:20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 2 of 28 PagelD: 82

 

TABLE OF CONTENTS
Page
I. PRELIMINARY STATEMENT ...........0...... 000 ccecee cee cecceeeeccccccsceecesuueseeeceeee 4
Il. PERTINENT FACTUAL AND PROCEDURAL HISTORY..........c00cccccccccc0000003
Il. LEGAL STANDARD OF REVIEW.............00...c00ccceeecceceeceveesuuecececseeeeeeeee 7
IV. THE DECLARATION OF REBECCA HOLTZMAN RAISES
GENUINE ISSUES OF FACT......0.0... 000... ceeceeccccceceeaueeecceeceevevueeeecsse esses 9
NONE OF THE COUNTS OF THE AMENDED COMPLAINT
SHOULD BE DISMISSED... 0.0.0.0 oe cee cee cee cee cee cee ceeceececccscesuurececurceeseces 13
A. Count One of the Amended Complaint
(Violation of the New Jersey Law Against
Discrimination) Should Not Be Dismissed.........0.. 22. ccc... ccc cec cee cee cee eee eee. 13
B. Count Two of the Amended Complaint
(Violation of the Fair Housing Act) Should Not be Dismissed.................. 17
C. Count Three of the Amended Complaint
(Aiding and Abetting) Should Not be Dismissed................00...000-200020....18
D. Count Four of the Amended Complaint
(Tortious Conduct) Should Not be Dismissed......... 2.2... .00..0 ccc ece cee cee ee. 18
E. Count Five of the Amended Complaint
(Negligence) Should Not be Dismissed... 20.0.0... 00c ccc ccc cee eee see eee seeeee ee 20
F. Count Six of the Amended Complaint
(Per Quod Claim) Should Not be Dismissed..................ccecceececceececeeeeee22
VI. CONCLUSION 000.000... cee cence ccc eee cee cee cee cee ten suu eee sessesetreetareere terres: .23

 

 
Cafe 2:20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 3 of 28 PagelD: 83

TABLE OF AUTHORITIES
Cases PAGE

Bell Atl. Corp. v. Twombly,
950 U.S. 444 (2007)... ooo coe cec cee cee cee cee eee cceee.7

Bowers v. NCAA,
9 F. Supp. 2d 460 (D.N.J. 1998)... 0... cece eee eee eee eee

Carter v. Reynolds,
175 NJ. 402 (2002)... o.oo coc cec ccc cee cee cee cee cee eee eee cece .4Q

Davis v. Devereux Foundation,
209 N.J. 269 (POT 2) seuxererserrr 208s eaneneaenannneneamennennenaenenerl ty LO

Fowler v. UPMC Shadyside,
578 F. 3d. 203 (3d Cir. 2009)... 0.0... ooo ccc cce eee eee

G.A.-H. v. K.G.G.,
238 N.J. 401 (2019) 00. ccc cecsec cee eceseente ees eevereene nel

Gaines v. Bellino,
173 Nid. 301 (2002)... ooo eec cece cee cce cee cev cee cesses eensseeseee 15, 21

Hoag v. Brown,
397 N.J. Super. 34 (App. Div. 2007)...000 0c cee eeeee ee 21

Hoch v. Phelan,
796 F. Supp. 130 (D.N.J. 1992): ooo. cee cece cae cee cee ee cece 9

In re Mercedes-Benz Antitrust Litigation,
364 F. Supp. 2d 408 (D.N.J. 2005): ooo o.oo cee ccc cec cece 9

K.G. v. Owl City,
2018 U.S. Dist. LEXIS 214250 (D.N.J. Dec. 20, 2018).......... 19

Lederman v. Prudential Life Ins. Co..,
385 N.J. Super. 324 (App. Div.),
certif. den. 188 N.J. 353 (2006); o0.0.. 0... cece cee cee cee eee eee 8

il

 

 
Cae 2:20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 4 of 28 PagelD: 84

Lehmann v. Toys ‘R’ Us, Inc.
132 N.J. 587 (1993). 00.0 cc coc ceb eevee eeeeeeeccce 43

Manusco v. City of Atlantic City,
193 F. Supp. 2d 789 (D.N.J. 2002) .00 o.oo. cee ec cce ccc cee eee 18

Oran v. Stafford,
226 F. 3d 275 (3d Cir. 2000). o.oo. ooo ecco ooo ceo oee cee ccc ccc eee ee 8B

Printing Mart v. Sharp Electronics,
116 NJ. 739 (1989); oo cevecc ccc ccc cece ee sec ceceeesee 7

Roe v. Rutgers,
2013 U.S. Dist. LEXIS 95322 (D.N.J. July 9, 2013)................8

Spring Motors Distributors, Inc. v. Ford Motor Co.,
191 N.J. Super. 22 (App. Div. 1983) ..0..0... 2. ceo cooeee cece cee eeeee 8

Sullivan v. Marina Dist. Dev. Co., LLC,
2012 U.S. Dist. LEXIS (D.N.J. March 23, 2012)..........00.........21

Velez v. City of Jersey City,
358 N.J. Super, 224 nen Div. 2003). aff'd

 

 

180 N.J. 284 (2004)... — SR UCELETERT OT aeeennancaannnctl |
Yapak, LLC v. Mass. Bay Inc. Co.,
2009 U.S. Dist. LEXIS 96361 (D.N.J. October 16, 2ODD) vic eie ees 8
Yucis v Sears Outlet Stores, LLC,
813 Fed. Appx. 180 (3d Cir. 2020)... oo... cee cec ccc ccceeececccecceuue ee 14, 16, 17
Statutes
Page

N.J.S.A. 10:5-1, et SEQ... 000s cec ccc eee nee eee aeeceeees eas vaveeseeesre essed
42 U.S.C. 3604. cece cee cc ce eee vue cee ves su ceveeegeseestteeeeenrssr sees 17

24 CER § 100.7(D)..0 cc cccccccccceccee ccc cec eee teveeeveeceseesetetteveteceeseevese 47

iti

 

 
Cake 2:20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 5 of 28 PagelD: 85

Rules

Fed. R. Civ. P. 12 (b)(6).....0cc. ccc ceececceececcecevecveteatececeesertaseeseeeeeee A
Fed.R.Civ. P. 12(d) 0.0... ceee cece cesses ees caves sesvettnnereestiteteseeveeeet, 5, 9
Fed. R. Civ. P. 15(8)(2)....0c ccc cccceececcsccceseseeecescietae cos cecceevevesesecerees 8
PRICE, BB ecsccccaseasmcepg er ayr gestive asanaenanpmnnrsomemmcamemmnmeeummennatte
Lili: BR, BOM ccomceses sacapsuereiiccnaeceneemneneremeneneaumanmnanrenrenuararanneasistty

NeJ.Ct. R. 4:6-2(@) o.oo cee cce cee eeecceursane uae vesevecesteeeseusrasevsscrsseeeeesT

Other Authorities

Restatement (Second) of Agency..........00 0.0 ccc ccc eec ccc ceccee eee ceccceeeveee eee. 14

iv

 

 
Case 4:20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 6 of 28 PagelD: 86

 

|. PRELIMINARY STATEMENT

One of the four defendants, Related Management Company, L.P. (“Related”),
moves to dismiss the Amended Complaint with prejudice pursuant to Fed. R. Civ. P. 12
(b)(6). Related’s moving papers do not specify whether Related seeks dismissal
against just it or against the three other defendants as well. However, the Amended
Complaint cannot be dismissed against the three other defendants because two of them
have not yet been served, and the third one was served but has not yet filed its Answer
or a pleading responsive to the Amended Complaint. Perhaps more importantly,
Related argues that as an employer it has no direct or vicarious liability whereas the
three other defendants are not employers and cannot make this argument.

Despite being a 12(b)(6) motion, and not one for summary judgment, Related
nevertheless presents a Declaration outside the pleadings from Rebecca Holtzman (Dkt
3-2) which alleges additional facts and annexes to it some new documents. In the event
the Declaration is not excluded by the court in accordance with Fed.R.Civ. P. 12(d),
Related’s motion must be treated as one for summary judgment under Fed.R.Civ.P.
56.' However, Related did not comply with L.Civ. R. 56.1 by not furnishing the
mandatory statement setting forth facts as to which there does or does not exist a
genuine issue. Therefore, Related’s motion for summary judgment must not be
considered and accordingly dismissed, or denied because genuine issues of fact exist

and the parties have yet to exchange discovery. Regardless of whether or not the court

 

' Not “may” be treated as one for summary judgment as Related stated in its brief (Dkt
3-1, p. 14, fn. 2).
1
Case 4@:

 

20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 7 of 28 PagelD: 87

excludes the Declaration, Related’s 12(b)(6) motion must be denied because the
Amended Complaint, filed in a New Jersey court just two months ago in November 2020
and removed to the U.S. District Court last month in December in 2020, sufficiently
contains factual matter and plausible claims for relief warranting denial of the 12(b)(6)

motion or, should the court find otherwise, that plaintiffs be allowed to amend it.

 

 
Case 4:20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 8 of 28 PagelD: 88

Il. PERTINENT FACTUAL AND PROCEDURAL HISTORY
1. On June 12, 2019 Related ordered and received the same day and the next day
from an outside company, Sterling Talent Solutions (“Sterling”), a background check
on a prospective employee, the defendant, Ricardo Mendoza (“Mendoza”), that was
limited geographically and in nature, and states that it “is an investigative tool only and
should not be used as the basis of any employment decision.” (Dkt 3-2, p. 1, 93) (Dkt
3-4, p.2). Apparently Related did not contact Mendoza’s former employers or others
to determine if Mendoza had any performance or disciplinary issues or if anyone ever
complained about him.
2. On June 19, 2019 Mendoza commenced employment with Related as its
Traveling Community Manager to manage and offer to prospective residential tenants
for lease properties located in Newark, New Jersey, owned by defendant, Fairview
Homes Preservation L.P. (“Fairview”) (Dkt 3-2, pp. 1-2, 13,5) (Dkt 1-1, p. 14, 93,5). It
is unknown as of yet when Related assigned Mendoza to its Newark office, how often
he was there, if he was on probation for a time, or if he was supervised or monitored.
3. On June 22, 2019 Mendoza took on-line a less than 35 minute (.58 hr.) training
class, “Preventing Workplace Harassment for Employees” (not one for sexual
harassment or discrimination of non-employees or prospective tenants), which
concluded at 7:28 in the morning. (Dkt 3-2, p. 2, 8) (Dkt 3-6, pp. 1-3).
4. On July 11, 2019 (Dkt 3-5, p.1) (not on June 14, 2019 as stated by Ms. Holtzman

in her Declaration)(Dkt 3-2, p. 2, 76), Mendoza acknowledged receipt of Related’s

7.

2

 

 
Case 4:20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 9 of 28 PagelD: 89

Anti-Discrimination, Harassment and Retaliation Policy and zero tolerance, but not its
employee handbook which allegedly expresses Related’s commitment to prohibiting
unlawful sexual harassment and discrimination. Related did not submit to the court
either its handbook or policy.

5. On September 11, 2019 Mendoza took on-line a one-hour training class,
“Preventing Workplace Harassment for Managers” (not one for sexual harassment or
discrimination of non-employees or prospective tenants). (Dkt. 3-2, p.2, 78) (Dkt. 3-6,
pp. 1-3).

6. On November 7, 2019 plaintiff, Sira Traore (“Traore”), went to Fairview’s Leasing
Office in Newark seeking residential housing assistance, a residential property for
Traore and her husband and three children to lease, and an application therefore. (Dkt
1-1, p. 14, 7). It was then and there that Traore met with Mendoza.

7. Mendoza, instead of providing Traore with housing assistance, a residential
property to lease, or an application therefore, among other things pressured Traore to
have sex with him in exchange for and as a condition of Traore receiving housing
assistance and a residential property to lease. (Dkt 1-1, p. 15, 98). Traore rejected
Mendoza’s indecent proposal and managed to record the incident on her cell phone.
(Declaration of Philip B. Vinick, p. 2, 9).

8. Mendoza’s quid pro quo and other conduct, unwelcomed to say the least,
subjected Traore to sexual harassment, discrimination and injury. (Dkt 1-1, p. 15, 910,
12).

9. On January 6, 2020, two months after the November 7, 2019 incident, Mendoza
4

 

 
Case 2

 

20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 10 of 28 PagelD: 90

again acknowledged receipt of Related’s aforementioned Policy. (Dkt 3-2, p.2, 96)
(Dkt 3-5, p.2).

10. In February 2020 plaintiffs’ counsel gave to Related’s representatives Traore’s
audio/video recording of the November 7, 2019 incident. (Declaration of Philip B.
Vinick, p. 2, 79).

11. On February 21, 2020 Related terminated Mendoza’s employment. (Dkt 3-2, p.2,
19).

12. On October 30, 2020 plaintiffs filed in a New Jersey court a Complaint, and on
November 3, 2020 an Amended Complaint. The Amended Complaint included, as did
the Complaint, demands for discovery including answers to certain interrogatories and
documents. (Dkt 1-1, pp. 21-23).

13. On November 6, 2020 Related and Fairview were served with the Amended
Complaint filed in State court. The two remaining defendants, Mendoza and Bernard
Freund (“Freund”), Fairview’s owner who engaged Related to manage Fairview’s
properties, have not yet been served. It is likely that Fairview and Freund will
eventually file crossclaims against Related.

14. On December 3, 2020 Related removed the New Jersey court case to the U.S.
District Court. (Dkt 1).

15. On December 23, 2020 Related moved to dismiss the Amended Complaint with
prejudice pursuant to Fed. R. Civ. P. 12(b)(6) (Dkt 3). The Motion presented matters
outside the pleadings pursuant to Fed. R. Civ. P. 12(d), a Declaration from Rebecca

Holtzman and documents annexed to it. (Dkt 3-2).

fae

Be

 
Case 2}20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 11 of 28 PagelD: 91

16. On December 29, 2020 a Letter-Order was entered scheduling this matter for a

telephonic initial scheduling conference on February 9, 2021. (Dkt. 4).

 

 

 
Case 2

 

20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 12 of 28 PagelD: 92

lll. LEGAL STANDARD OF REVIEW

When considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6) courts must
accept all factual allegations as true, construe the complaint in the light most favorable
to the plaintiff, and draw all reasonable inferences in favor of the plaintiff that the
defendant is liable for the misconduct alleged. Fowler v. UPMC Shadyside, 578 F. 3d.
203, 210 (3d Cir. 2009). A complaint survives a motion to dismiss if it contains enough
factual matter, accepted as true, to state a claim to relief that is plausible on its face and
raising a reasonable expectation that discovery will reveal evidence of the necessary
element. Bell Atl. Corp. v. Twombly, 550 U.S. 444, 555, 570 (2007).

Had plaintiffs’ case remained in a New Jersey court where it was recently filed
before being removed, and had Related there moved to dismiss it under N.J. Ct. R. 4-6-
2(e), the motion would likely have been denied because New Jersey maintains a
“Notice Pleading System,” and its courts are obliged to search in depth and with
liberality to determine if a cause of action can be gleaned even from an obscure
statement, particularly if further discovery is taken. Moreover, in a New Jersey court all
facts and all reasonable inferences and implications are most strongly accorded in favor
of the plaintiff with the motion granted only in rare instances and ordinarily without
prejudice. In a New Jersey court a complaint would not be dismissed where a cause of
action is suggested by the facts, and where a theory of actionability could be articulated
by amendment of the complaint with a plaintiff ordinarily afforded the opportunity to

amend the pleadings. Printing Mart _v. Sharp Electronics, 116 NJ. 739 (1989):
7

 
Case 220-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 13 of 28 PagelD: 93

Lederman v. Prudential Life Ins. Co., 385 N.J. Super. 324, 349 (App. Div.), certif. den.
188 N.J. 353 (2006); Spring Motors Distributors, Inc. v. Ford Motor Co., 191 N.J. Super.
22 (App. Div. 1983), affd in part and rev‘ in part on other grounds, 98 N.J. 555 (1985).
Regardless of the forum, U.S. District Court or a New Jersey court, for the
reasons that follow the Amended Complaint fairly apprised Related of the claims and
issues raised in that it contains factual material that is far from speculative. While
Related challenges the adequacy of the Amended Complaint, a reading of it reveals that
it contains sufficient plausible facts so as to allow the court to draw a reasonable
inference that Related may be directly and/or vicariously liable. With regard to just
vicarious liability the Amended Complaint alleges facts more than suggesting
“respondent superior” and “vicarious liability’, and an amendment to the complaint,
liberally allowed when justice so requires, can readily contain these terms. Fed. R. Civ.
P. 15(a)(2); Oran v. Stafford, 226 F. 3d 275, 291 (3d Cir. 2000); Roe v. Rutgers, 2013
U.S. Dist. LEXIS 95322 (D.N.J. July 9, 2013); Yapak, LLC v. Mass. Bay Ins. Co., 2009

U.S. Dist. LEXIS 96361 (D.N_J. October 16, 2009).

 

 

 
Case 2420-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 14 of 28 PagelD: 94

 

IV. THE DECLARATION OF REBECCA HOLTZMAN RAISES GENUINE ISSUES OF
FACT

As stated above, the Declaration of Rebecca Holtzman was presented outside
the pleadings under Fed. R. Civ. P. 12(d). In the event the Declaration is not excluded
by the court, Related’s 12(b)(6) motion must be treated as one for summary judgment
under Fed. R. Civ. P. 56.

First, if Related’s motion is treated as one for summary judgment, then Related
did not comply with L. Civ. R. 56.1 in that Related did not furnish the mandatory
Statement setting forth material facts as to which there exists or does not exist a
genuine issue. For this if for no other reason Related’s motion must be either not
considered and accordingly dismissed, or denied. In re Mercedes-Benz Antitrust
Litigation, 364 F. Supp. 2d 408, 471-475 (D.N.J. 2005); Hoch v. Phelan, 796 F. Supp.
130, 131 (D.N.J. 1992); Bowers v. NCAA, 9 F. Supp 2d 460, 476 (D.N.J. 1998).

Second, plaintiffs have not yet been given an opportunity to engage in the
reasonably expected discovery in order to obtain and present to the court all material
relevant to Related’s motion (for summary judgment), although the Amended Complaint
filed in State court included discovery demands for certain documents and answers to
interrogatories to which Related did not yet respond. In other words, Related’s motion
is premature and must be denied.

Finally, the Declaration of Rebecca Holtzman and the documents annexed to it

raise more questions than they answer. For example:

9

 

 
Case 2/20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 15 of 28 PagelD: 95

source of information upon which Related relied.

probation for a time, or if he was supervised or monitored.

10

 

A. The Declaration and a document annexed to it state that on June 12, 2019
Related ordered and received the very same day and the next day from an outside
company, Sterling, a background check on Mendoza. (Dkt 3-2, p.1, 14). (Dkt 3-4, pp. 1-
8). However, the background check was limited geographically, mainly to Maryland and
Florida, and in nature, and in its usefulness too because it clearly and unambiguously
States that it is “an investigative tool only and should not be used as the basis of any

employment decision.” Apparently Sterling's background check was the only outside

B. The Declaration simply states that Related was unaware of any performance or
disciplinary issues with Mendoza or of any allegations similar to those plaintiff made
against Mendoza. (Dkt 3-2, p.2, | 10-11). However, Related apparently did not contact
Mendoza’s former employers or others to determine if Mendoza had any performance
or disciplinary issues or if anyone ever complained about him before Related hired him.

C. The Declaration states that Mendoza commenced employment with Related on
June 19, 2019 (Dkt 3-2, p. 2, 95), but does not state, among other things, when Related

assigned Mendoza to its Newark office, how often he was there, whether he was on

D. The Declaration states that “Related’s employee handbook unambiguously
expresses the Company’s commitment to prohibiting unlawful sexual harassment and
discrimination” and that “Related’s policy expresses the Company’s ‘zero tolerance’ for
any form of sexual harassment or workplace discrimination.’(Dkt 3-2, p.2, 96).

However, Related did not submit to the court either its employee handbook of the policy

 
Case 220-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 16 of 28 PagelD: 96

Traore.

non-employees or prospective residential tenants.

Il

 

itself which Mendoza merely acknowledged receipt of on July 11, 2019 (not on June 14,
2019 as declared by Ms. Holtzman), less than four months before the November 7,
2019 incident, and on January 6, 2020 or after the November 7, 2019 incident. (Dkt. 3-
9, pp 1-2). Moreover, these receipts of the policy Mendoza acknowledged do not refer

to sexual harassment of non-employees or prospective residential tenants such as

E. The Declaration states that all Related employees must complete at least one
hour of sexual harassment and anti-discrimination training annually, and specialized
anti-harassment training for all supervisors, and that Mendoza completed non-
supervisor training on June 22, 2019 and supervisor training on September 11, 2019.
(Dkt 3-2, p. 2, 7-8). However, the two training classes Mendoza took were on-line and
not in person, and they together lasted less than ninety-five minutes. The first class,
“Preventing Workplace Harassment for Employees”, lasted less than thirty-five minutes
(.98 hr.) and was completed before 7:30 in the morning. The second class, “Preventing
Workplace Harassment for Managers,” lasted only one hour. (Dkt 3-6, pp. 1-3). And

again, these classes did not relate to sexual harassment of or discrimination towards

In sum, if the Declaration is not excluded by the court, it raises genuine factual
issues as to whether what Related did was adequate and whether Related could and
should have done more to prevent Mendoza’s misconduct which Related facilitated.
Clearly, ihese factual issues were also raised in the Amended Complaint under the

applicable legal standard of review. See Point Ill, supra. More specifically, the

 
Case 2|20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 17 of 28 PagelD: 97

Amended Complaint states that Related “... did not sufficiently train, monitor and
oversee Mendoza, have in place sufficient and effective training, monitoring and
oversight, manuals, handbooks, programs and policies, or enforce said manuals,
handbooks, programs and policies to ensure that there would be no sexual harassment
of and discrimination towards prospective residential tenants including Traore.” (Dkt 1-1,

p. 14, 11). The legal issues are addressed below.

(2

 

 
Case a{20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 18 of 28 PagelD: 98

V. ARGUMENT
NONE OF THE SIX COUNTS OF THE AMENDED
COMPLAINT SHOULD BE DISIMSSED

A. Count One of the Amended Complaint (Violation of the New Jersey Law Against
Discrimination) Should Not Be Dismissed.

Under the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et seq.
(“LAD"), it was unlawful discrimination to do or to aid in what Mendoza did. Lehmann v.
Toys ‘R’ Us, Inc., 132 N.J. 587 (1993). Related argues that the Amended Complaint
does not allege facts supporting Related’s vicarious liability for Mendoza’s misconduct.
However, citing LAD and incorporating by reference the “Facts Common To All Counts”
portion of the Amended Complaint, Count One asserts that defendants, including
Related as Mendoza’s employer, violated LAD by alleging that the quid pro quo and
other conduct of Mendoza, described generally as Mendoza having pressured Traore to
have sex with him in exchange for and as a condition of Traore receiving housing
assistance and a residential property to lease (Dkt. 1-1, p. 15, 8), “was acquiesced to
and/or condoned by ... Related ... which... did not sufficiently train, monitor and
oversee Mendoza, have in place sufficient and effective training, monitoring and
oversight, manuals, handbooks, programs and policies, or enforce said manuals,
handbooks, programs and policies to ensure that there would be no sexual harassment
of and discrimination towards prospective residential tenants including Traore.” (Dkt 1-
1, pi 15,9111).

While these allegations do not use the terms “respondent superior” or “vicarious

13

 

 
Case 2/20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 19 of 28 PagelD: 99

liability”, implicit in them is that Related is both directly liable for its own conduct and
vicariously liable for Mendoza’s conduct. These allegations, to be accepted as true,
sufficiently set forth plausible causes of action for both direct and vicarious liability, and
raised a reasonable expectation that discovery will reveal supporting evidence some of
which Related already opened the door to by way of Rebecca Holtzman’s Declaration
and the documents annexed to it. See Point IV, supra.

Legally speaking, Related heavily relies on Yucis v Sears Outlet Stores, LLC,
813 Fed. Appx. 180 (3d Cir. 2020), as well as the cases and Restatement (Second) of
Agency cited in it. However, Yucis, while informative, especially the dissent, is not
precedential and contains facts easily distinguishable from those in the case sub judice
with regard to the five tests to determine vicarious liability. Under Yucis an employer
may be vicariously liable for its employee’s sexual harassment if at least one of the
following five circumstances occurred, as did in the case at bar:

1 The employee was acting in the scope of employment.
In the case at hand Mendoza facially acted in the scope of his employment, and his
conduct was facially related to his job and actuated, at least in part, by a purpose to
serve Related. More specifically, Related’s goal was to lease Fairview’s apartments
from out of its Newark leasing office to prospective residential tenants, and Related
aided Mendoza in that it provided to him a “special mechanism” by making available to
him apartments and giving to him a leasing office in Newark to work from, apartments to
bargain with, and a position of special authority over vulnerable prospective tenants

desperate for housing assistance, a public accommodation denied to Traore who
14

 

 
Case dl20-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 20 of 28 PagelD: 100

rejected Mendoza’s indecent proposal. Enabled by Related, Mendoza used the leasing
office, apartments and special position of authority to control Related’s work
environment as tools with which to bargain with Traore for sex. See, Mancuso v. City of
Atlantic City, 193 F. Supp. 2d 789 (D.N.J. 2002); Davis v. Devereux Foundation, 209
N.J. 269 (2012) (dissent).
2. The employer intended the conduct or the consequences.
3. The employer was negligent or reckless.

As stated in Point IV, supra, and in Point V. E., infra, Related was negligent or reckless
in that it plausibly knew or should have known that desperate prospective tenants
would come to its Newark leasing office where they could be harassed, but failed to
take reasonable steps to prevent it, by hiring Mendoza as a Manager and placing him
in a particular work environment as a person with special authority without first
conducting a more thorough background check, implementing a lengthier and more
rigorous and effective training system, or supervising or monitoring him. The presence
or promulgation of Related’s anti-harassment policies and procedures do not
categorically demonstrate the absence of negligence or provide Related with a safe
haven from vicarious liability. Indeed, the New Jersey Supreme Court instructively held
in Gaines v. Bellino, 173 N.J. 301 (2002) that an employer cannot be insulated or
shielded from vicarious liability under LAD on a motion where a question of fact exists
as to whether the employer's anti-sexual harassment policy and procedures for
employees constitute realistic and protective measures. See, Mancuso, supra at 806.

In this case plaintifis and Related itself put in issue the effectiveness of Related’s
15

 

 
Case 2:

 

PO-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 21 of 28 PagelD: 101

background check of Mendoza as well as its anti-sexual harassment policies and
procedures.

4. The employee’s conduct violated a non-delegable duty of the employer.
Related obviously owed a duty to prospective tenants under statutes and caselaw, and
breached it. See Davis, supra.

ai The employee purported to act or to speak on behalf of the employer and

there was reliance upon apparent authority, or he was aided in accomplishing the act
by the existence of the employment relation.
Clearly Mendoza, as Related’s Traveling Community Manager cloaked with the mantle
of authority to control the work environment Related gave to him, purported to act or
speak on behalf of Related, Traore relied upon the apparent authority delegated to
Mendoza by Related, and Mendoza was aided in accomplishing his actions by the
existence of his employment relationship and the “special mechanism” given to him by
Related, a leasing office, apartments and power.

In Yucis the employee merely flirted with a customer who was looking to
purchase a refrigerator which she could easily have purchased elsewhere, did so
unaccompanied by touching, physical threats or humiliation, and did so independently of
trying to sell her a refrigerator. Consequently, none of the customer's allegations
Satisfied the aforesaid five tests. Perhaps the case would have been decided differently
had Ms. Yucis been in desperate need of a refrigerator she could not readily purchase
elsewhere or at all due to her finances, the salesman used the refrigerator as a tool

with which to bargain with Ms. Yucas for sex, and the salesman actually touched and
16

 
Case 2:

PO-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 22 of 28 PagelD: 102

humiliated Ms. Yucis. In the case at bar Mendoza used the leasing office, housing and
power or authority given to him by Related as a bargaining tool for sex and, in doing so,
also touched and humiliated Traore.

In short, the Amended Complaint passes one or more of the aforesaid five fact-
sensitive tests, thereby plausibly making Related under LAD directly liable for its own
actions or inactions, and vicariously liable for Mendoza’s sexual harassment of and
discrimination towards Traore.

For the foregoing reasons, Count One should not be dismissed or, in the
alternative, that plaintiffs be allowed to amend the Complaint, and Count One in
particular, to include the terms “respondent superior’ and “vicarious liability,” and
additional facts some of which Related already disclosed and more of which it opened
the door to.

B. Count Two of the Amended Complaint (Violation of the Fair Housing Act) Should Not
be Dismissed.

Under the Fair Housing Act cited in the Amended Complaint, 42 USC 3604, and
24 CFR sec. 100.7(b), “A person is vicariously liable for a discriminatory housing
practice by the person’s agent or employee, regardless of whether the person knew or
should have known of the conduct that resulted in a discriminatory housing practice
consistent with agency law.” Therefore, for the same reasons why Count One of the
Amended Complaint should not be dismissed, see Point V. A., supra, so too should
Count Two not be dismissed, especially because housing was effectively denied or

made unavailable to Traore who rejected Mendoza’s indecent proposal, a discriminatory

17

 

 
Case 2:

PO-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 23 of 28 PagelD: 103

housing practice. In the alternative plaintiffs should be allowed to amend the Complaint
and Count Two in particular.

C. Count Three of the Amended Complaint (Aiding and Abetting) Should Not be
Dismissed.

Related argues that the Amended Complaint does not allege that Related
knowingly and substantially assisted Mendoza. However, for the same reasons why
Counts One and Two should not be dismissed, see Point V. A. and B., supra, so too
should Count Three not be dismissed, essentially because Related actively, knowingly
and substantially aided or assisted Mendoza by making him a Manager, placing him ina
position of authority soon after hiring him, not sufficiently training, supervising or
monitoring him, and making available to him a leasing office, apartments and power
with which Mendoza bargained for sex with prospective tenants desperate for housing
assistance, an arguably increasing practice. Armed with a private leasing office,
apartments and power knowingly provided to him by Related, Mendoza performed a
wrongful act that caused Traore’s injuries.

In short, Count Three should not be dismissed or, in the alternative, that plaintiffs
be allowed to amend the Complaint and Count Three in particular.

D. Count Four of the Amended Complaint (Tortious Conduct) Should Not be
Dismissed.

Related continues to argue that Mendoza acted outside the scope of his
employment. However, for the same reasons why Courts One, Two and Three should
not be dismissed, because Mendoza plausibly acted within the scope of his

employment, supra, and for the reasons that follow, so too should Count Four not be
18

 

 
Case 2:

PO-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 24 of 28 PagelD: 104

dismissed.

With regard to Count Four Related relies on certain language within cases
including Carter v. Reynolds, 175 N.J. 402 (2002) (holding an employer vicariously
liable for the tort of an employee). However, even using the language in Carter Related
quoted, Mendoza’s actions were still so closely connected with what he was employed
to do, and so fairly and reasonably incidental to it, that it may be regarded as methods,
even though quite improper ones, of carrying out the objectives of his employment, to
lease apartments without which Mendoza could not have bargained with Traore from
strength for sex. It is likely that Related would have derived a benefit had Traore
succumbed to Mendoza’s indecent proposal and leased an apartment. Even so,
Mendoza’s actions were no different in kind from that authorized in terms of time and
space, the leasing of Related — managed apartments while conducting business within
Related’s Newark office during business hours. Mendoza’s actions were of the general
nature as that authorized or incidental to the conduct authorized. Moreover, Related
obviously had or should have had reason to forsee that an employee in Mendoza’s
position could make an improper proposal to a prospective tenant desperately in need
of housing assistance, or vice versa, that a desperate prospective tenant could make a
quid pro quo proposal to Mendoza.

Also relying on K.G. v. Owl City, 2018 U.S. Dist. LEXIS 214250 (D.N.J. Dec. 20,
2018) and other cases, Related continues to argue that Mendoza’s actions fell outside
the scope of his employment. However, for the reasons previously stated, the

Amended Complaint sufficiently stated a direct claim against Related as well as a claim
19

 

 
Case 2:

PO-cv-17924-CCC-ESK Document6 Filed 01/19/21 Page 25 of 28 PagelD: 105

for vicarious liability because Mendoza’s conduct was within the scope of his
employment in that it was reasonably if not directly related or connected io his
employment or in furtherance of Related’s business purpose (to lease apartments) at
Related’s place of business during business hours.

For the foregoing reasons Count Four should not be dismissed or, in the
alternative, that plaintiffs be allowed to amend the Complaint and Count Four in
particular.

E. Count Five of the Amended Complaint (Negligence) Should Not be Dismissed.

Related argues that the Amended Complaint does not plead claims for negligent
hiring, supervision or training.

First, the “Facts Common to All Counts” portion of the Amended Complaint (Dkt.
1-1, p. 15, 911) and Count Five of it (Dkt 1-1, p. 19, (2), essentially state that Related
negligently hired, trained, monitored and oversaw Mendoza, negligently had in place
insufficient and ineffective training and oversight manuals, handbooks, programs and
policies, or negligently enforced its manuals, handbooks, programs and policies to
ensure that there would be no sexual harassment of and discrimination towards
prospective residential tenants. These allegations, to be accepted as true, sufficiently
pled a plausible cause of action for negligence and, what is more, raised a reasonable
expectation that discovery, some of which plaintiffs already sought and Related
provided, will reveal supporting evidence.

Second, for the reasons set forth in detail in Point IV, supra, the Declaration of

Rebecca Holtzman in and of itself sets forth additional facts but, in doing so, raises
20

 

 

 
Case 2:

PO-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 26 of 28 PagelD: 106

genuine issues as to whether Related was negligent. Related nevertheless relies on
the Declaration which describes the questionable efforts Related made before and after
hiring Mendoza. To whatever extent Related trained, supervised, monitored and
oversaw Mendoza during the first five months of his employment as a Manager, Related
obviously did so ineffectively, and Related’s (unpresented to the court) employee
handbook and policies were equally ineffective thereby calling into question, along with
Related’s hiring of Mendoza, whether Related breached a duty of care, was itself
negligent and directly at fault, and/or is vicariously liable for Mendoza’s conduct. GA.
H. v. K.G.G., 238 N.J. 401, 415 (2019) (involving a summary judgment motion made
after the close of discovery); Sullivan v. Marina Dist. Dev. Co., LLC, 2012 U.S. Dist.
LEXIS (D.N.J. March 23, 2012). Related obviously foresaw the risks involved or else it
would not have, albeit deficiently, had a background check of Mendoza conducted,
trained Mendoza, twice given Mendoza its policy (once after the November 7, 2019
incident) and, soon after hiring Mendoza, placed him in an authoritative position without
supervision in its Newark office where he would predictably interact in a private office
with prospective tenants desperate for housing assistance. See Gaines v. Bellino,
supra, at 303 (implementing policy); Hoag v. Brown, 397 N.J. Super. 34, 54-56 (App.
Div. 2007) (negligent hiring); Velez v. City of Jersey City, 358 N.J. Super. 224 (App. Div.
2003), aff'd 180 N.J. 284 (2004) (vicarious liability based on negligent principles).

For the foregoing reasons Count Five of the Amended Complaint should not be
dismissed or, in the alternative, that plaintiffs be allowed to amend the Complaint and

Count Five in particular.
21

 

 
Case 2:P0-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 27 of 28 PagelD: 107

F. Count Six of the Amended Complaint (Per Quod Claim) Should Not be Dismissed.
Simply put, if any one or more of Traore’s first five counts survive Related’s

motion, supra, then so too should survive her husband’s Count Six per quod claim.

(see citations, Dkt 3-1, pp. 15-16).

22

 

 

 
Case 2: pO-cv-17924-CCC-ESK Document 6 Filed 01/19/21 Page 28 of 28 PagelD: 108

VI. CONCLUSION

For the foregoing reasons, it is respectfully requested that Related’s motion to dismiss

   

rdingly dismissed or,

    

 

the Amended Complaint with prejudice not be considered and ac

Philip a Esq.
Attorney\f¢r plaintiffs

in the alternative, denied in its entirety.

    

    

  

d

Dated: January 19, 2021

23

 

 
